DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 19 June, 2020.
Claims 21 - 40 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,747,406 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite at issue recite all of the limitations of the pending claims. With respect to Claims 31 - 40, Examiner asserts that the recited “computer readable medium” is an old and well known computer element. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention. Claims 21 and 31recite the limitation “the equally distributed subintervals of time”.  There is insufficient antecedent basis for this limitation in the claim. The claims refer to a “time range that is equally divided into a plurality of time intervals”. Therefore, examiner assumes that the limitation above should recite: “the equally divided 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” — (i.e. concepts performed in the human mind).
Claim 21 is representative. Claim 21 recites:
A method for displaying an electronic medical record of a patient, the method comprising:
retrieving, from a medical information management system, a patient monitoring worksheet displaying a subset of medical information relating to the delivery of medical care to a first patient, the medical information management system operable to maintain a plurality of patient monitoring worksheets;
presenting, on a display capable of receiving touch-responsive user input, the retrieved patient monitoring worksheet, 
wherein: the patient monitoring worksheet has a maximum viewable time range that is equally divided into a plurality of time intervals; 
the patient monitoring worksheet comprises a plurality of simultaneously viewable display sections comprising:
a drugs display section comprises a column listing a plurality of drugs and, for each of the drugs, a row capable of tracking of an amount of the drug administered for each of the time intervals;
a fluids display section comprises a column listing of a plurality of fluids and, for each of the fluids, a row capable of tracking of an amount of the fluid administered or expelled for each of the time intervals;
a vital signs display section comprising a column indicating a scale and configured to track, for each of the equally distributed subintervals of time, a heart rate and a blood pressure of the patient; and
a physiological data display section comprising a column listing a plurality of physiological data items and, for each of the physiological data items, a row capable of tracking a value for the physiological data item for each of the time intervals.
Claim 31 recites computer readable medium that executes the steps of the method recited in Claim 21. 
Claims 21 - 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:
the patient monitoring worksheet comprises a plurality of simultaneously viewable display sections comprising:
a drugs display section comprises a column listing a plurality of drugs and, for each of the drugs, a row capable of tracking of an amount of the drug administered for each of the time intervals;
a fluids display section comprises a column listing of a plurality of fluids and, for each of the fluids, a row capable of tracking of an amount of the fluid administered or expelled for each of the time intervals;
a vital signs display section comprising a column indicating a scale and configured to track, for each of the equally distributed subintervals of time, a heart rate and a blood pressure of the patient; and
a physiological data display section comprising a column listing a plurality of physiological data items and, for each of the physiological data items, a row capable of tracking a value for the physiological data item for each of the time intervals.
The claims, as illustrated by Claim 21, recite an abstract idea within the “certain methods of organizing human activity” grouping –
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.
The specification discloses that medical professionals currently track relevant information regarding patient care. In particular, anesthesia professional may use paper forms to document clinical data. The claimed invention purports to eliminate or reduce problems associated with these systems (0003, 0004). The claimed invention “facilitates the charting of medical information related to patient care or physiological events as they occur’; and “may provide seamless rapid entry of patient related data such that active patient care is not interrupted during a medical procedure”. (0008). The claimed invention purports to result in “limiting inaccuracies in data values” (0009); “increase the coordination of patient care, enhance the reliability of medical information, and help insure the accuracy of medical record keeping and billing” (0034). The specification asserts that the prior art paper forms or charts “may be error prone or lack the safeguards related to incomplete data as provided by the present disclosure” (0037). The claimed invention provides a graphical user interface for allowing medical professionals to enter appropriate values in the medical chart (0066); and enables medical care information to be managed and coordinated between medical professionals (0076). 
Managing data entry by displaying a worksheet and providing graphing elements for tracking patient data of various categories, is process that merely organizes this human activity. Facilitating the charting of medical information related to patient care in order to limit inaccuracies merely organizes this charting activity. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
retrieving, from a medical information management system, a patient monitoring worksheet displaying a subset of medical information relating to the delivery of medical care to a first patient, the medical information management system operable to maintain a plurality of patient monitoring worksheets;
presenting, on a display capable of receiving touch-responsive user input, the retrieved patient monitoring worksheet, wherein: the patient monitoring worksheet has a maximum viewable time range that is equally divided into a plurality of time intervals; 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use — i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).
Retrieving a worksheet is an insignificant extra-solution activity — i.e. a data gathering step, and is not a practical application of the abstract charting process identified above. (see MPEP 2106.05 (1)(A)(ii1) under “Limitations not enough to qualify” and MPEP 2106.05(g)). Similarly, displaying the worksheet on a display of a generic computer capable of tracking medical information in various categories merely automates a known manual process by instructing the practitioner to apply the abstract medical record keeping process on a generic computer, and is not a practical application of the abstract charting process identified above. This is nothing more than a commonplace business method being applied on a general purpose computer (see MPEP 2106.05 (1)(A)G) under “Limitations not enough to qualify” and MPEP 2106.05(a)(1)(i) under “Examples not sufficient to show an improvement to technology”). Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract charting process into a practical application of that process. 
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract charting process. Retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Similarly, displaying the retrieved information on a display of a generic computer is a conventional computer function, and merely applies a commonplace business practice - i.e. documenting clinically related data - on a general purpose computer, as in Alice. 
The additional structural elements or combination of elements in the claims amount to no more than a recitation of generic computer structure: i.e. a medical information management system; a display capable of receiving touch-responsive input; a computer readable medium Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. For example the handheld apparatus is disclosed at a high level of generality as “mobile phone”, and is construed as a generic computer. Similarly the medical information management system is disclosed as a network server, which is also a generic computer. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: maximum viewable time range (22, 32); types of data (26, 27, 36, 37); those that recite additional abstract ideas including: determining incomplete information (28, 38); those that recite well-understood, routine and conventional activity or computer functions including: scrolling (23 – 25, 33 – 35); edit popups (29, 30); auto population of data (30, 40) or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 31 - 40 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 - 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borza (US 7,574,369 B1) and in further view of Schoenberg et al.: (US 6,322,502 B1).
CLAIMS 21 and 40
Borza as shown discloses a patient medical data system that includes the following limitations:
retrieving, from a medical information management system, a patient monitoring worksheet displaying a subset medical information relating to the delivery of medical care to a first patient, the medical information management system operable to maintain a plurality of patient monitoring worksheets; (see Borza column 4 line 53 – 67, column 7 line 23 – 29 and 61 – 63);
presenting, on a display capable of receiving touch-responsive user input, the patient monitoring worksheet; (see Borza column 1 line 15 – 21; column 2 line 65 to column 3 line 4 and column 5 line 61 – 65);
the patient monitoring worksheet comprises a plurality of display sections comprising: (see Borza column 7 line 13 – 29; column 8 line 45 to column 9 line 2; column 9 line 14 – 45; and column 10 line 19 – 23);
a drugs display section comprises a column listing a plurality of drugs and, for each of the drugs, a row capable of tracking of an amount of the drug administered for each of the time intervals, (see Borza column 8 line 45 – 63); 
a fluids display section comprises a column listing of a plurality of fluids and, for each of the fluids, a row capable of tracking of an amount of the fluid administered or expelled for each of the time intervals; (see Borza column 10 line 19 – 23 and Figure 14);
the vital signs display section comprising a column indicating a scale and configured to track, for each of the equally distributed subintervals of time, a heart rate and a blood pressure of the patient; (see Borza column 9 line 14 – 45 and Figure 13);
a physiological data display section comprising a column listing a plurality of physiological data items and, for each of the physiological data items, a row capable of tracking a value for the physiological data item for each of the time intervals; (see Borza column 8 line 63 to column 9 line 2 and Figure 9).
Borza teaches a patient medical data system for use by anesthesiologists, for example, that includes handheld devices responsive to touch input that presents forms to be completed with information during the delivery of medical care to a patient. Forms are retrieved from the main computer by using a menu function. The information is displayed on a user interface of a handheld device that includes a dosage grid page (i.e. drug display and physiological data display), a PACU page (i.e. fluids display), a blood pressure page (i.e. vital signs display). The dosage grid shows a column listing drugs by name and a row for each 5 minute time interval to indicate the dosage. The dosage grip also displays a column of physiological parameters to be monitored at the time intervals shown in the rows. Vital signs are displayed with a column showing a scale and rows showing both blood pressure and heart rate for each time interval shown in the rows. Finally, the PACU page shows a listing of fluids and the amount of fluid administered or expelled. 
Borza teaches a variety of information that is displayed for each time interval, but Borza does specifically not disclose that the fluid information is displayed for each time interval. However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical data system of Borza so as to have included displaying the fluid information for each time interval, merely as a matter of design choice, in order to provide a consistent presentation of data.
Borza does not specifically teach that the information of various kinds is “simultaneously viewable”; However, Schoenberg, in at least column 2 line 44 – 65 does. Schoenberg teaches a medical information system that displays a variety of patient information simultaneously. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical data system of Borza so as to have included displaying the various information simultaneously, in accordance with the teachings of Schoenberg, in order to provide for the presentation of data selected by the provider.
CLAIMS 22 and 32
The combination of Borza/Schoenberg as shown discloses the limitations above relative to Claims 21 and 31. Additionally, Borza discloses the following limitations:
wherein the maximum viewable time range is between thirty minutes to four hours; (see Borza column 8 line 66 to column 9 line 2 and column 10 line 3 - 7).
Borza teaches a display graph divided into a plurality of time intervals (5 minutes by default) that may extend up to 12 hours in length as set by the provider. While Borza does not specifically disclose the recited time range, the recited range is within the available ranges taught by Borza. The differences are a matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical data system of Borza so as to have included a maximum time range of 30 minutes to four hours as recited, merely as a matter of design choice, in order to allow for monitoring patients for any amount of time that may be anticipated for a care event, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIMS 23 - 25 and 33 - 35
The combination of Borza/Schoenberg as shown discloses the limitations above relative to Claims 21 and 31. Additionally, Borza discloses the following limitations:
wherein if a number of the drugs exceeds a drug list threshold, the drugs display section is vertically scrollable in response to touch-screen gesture control;
wherein if a number of the fluids exceeds a fluid list threshold, the fluids display section is vertically scrollable in response to touch-screen gesture control;
wherein if a number of the physiological data items exceeds a physiological data item list limit, the physiological data display section is vertically scrollable in response to touch-screen gesture control;
Borza teaches scrollable windows (see Borza column 8 line 59 to column 9 line 2) which are applicable to any window being displayed. 
CLAIMS 26 - 27 and 36 - 37
The combination of Borza/Schoenberg as shown discloses the limitations above relative to Claims 21 and 31. Additionally, Borza discloses the following limitations:
presenting, within the vital signs display section, the blood pressure/heart rate of the patient relative to the scale; (Borza column 9 line 19 – 37 Figure 13).
Figure 13 and the related description shows both heart rate and blood pressure against a scare to the left.
CLAIMS 28, 29, 38 and 39
The combination of Borza/Schoenberg as shown discloses the limitations above relative to Claims 21 and 31. Borza may not specifically disclose the following limitations; however, Schoenberg does:
determining, for each section, whether information tracked during that subsection is incomplete; and presenting, within each section determined to have incomplete information, a visual indication that the determined section include incomplete information; (see Schoenberg column 3 line 9 – 12; column 11 line 5 – 65);
 (see Schoenberg column 11 line 10 - 16
Borza does not disclose determining section with incomplete information; however, Schoenberg does. Schoenberg teaches a medical information system that displays an advisory when patient data is “missing”. The system provides a routine that permits user entry. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical data system of Borza so as to have included displaying an advisory when data is missing, in accordance with the teachings of Schoenberg, in order to provide for complete documentation of care.
With respect to the following limitations:
permitting edit popups for the sections determined to include incomplete information, the edit popup facilitating one or more of editing or verification of values for information tracked within the respective section; (see Borza column 5 line 57 – 65; column 6 line 33 – 35 and line 46 – 56; column 7 line 53 – 56; column 8 line 31 to column 9 line 2; and column 9 line 14 – 45).
Borza discloses editing pop-ups in general, but not for those sections determined to include incomplete information. Schoenberg teaches a medical information system that displays an advisory when patient data is “missing”. The system provides a routine that permits user entry, but does not expressly disclose pop-ups. Pop-ups for data entry are well known. Nonetheless, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical data system of Borza/Schoenberg so as to have included displaying an edit pop-up, in accordance with the teachings of Borza, in particular when data is missing, in accordance with the teachings of Schoenberg, in order to provide for complete documentation of care.
CLAIMS 30 and 40
The combination of Borza/Schoenberg as shown discloses the limitations above relative to Claims 21 and 31. Additionally, Borza discloses the following limitations:
identifying one of the plurality of simultaneously viewable display sections that is configured to auto-populate a value; upon determining a first value corresponding to the identified section, auto-populating the identified section with the value; (see Borza column 5 line 57 – 65, column 6 line 46 – 56 and column 9 line 10 – 13).
Borza teaches that data may be sent directly from a hospital monitoring device to the handheld device (i.e. auto-population). The time intervals automatically move along with time (“Table Auto Shift). This teaching inherently includes determining auto-populate sections and populating monitored values automatically.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0055735 to Zaleski et al. discloses a user interface for medical data that includes a plurality of sections for different patient information including drugs, vitals blood pressure and heart rate and labs. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Date: 18 July, 2022